Citation Nr: 1404439	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from August 1950 to August 1953.  He died in June 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file was subsequently transferred to the RO in Cleveland, Ohio.   

A review of the Veteran's Virtual VA electronic claims file does not reveal any additional evidence pertinent to the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary with respect to the issue on appeal.  Initially, the Board observes that the certificate of death shows that the Veteran died in June 2009.  The immediate cause of death was listed as coronary artery disease.  Other significant condition listed as contributing to death, but not resulting in the underlying cause, was acute respiratory failure.  The appellant has asserted that the Veteran's service-connected disabilities caused or substantially or materially contributed to the Veteran's death.  At the time of his death, the Veteran was service-connected for the following disabilities: posttraumatic stress disorder; residuals of cold injury to the bilateral upper extremities and lower extremities; status post fracture of the left ankle with arthritis; and peripheral neuropathy of the bilateral upper and lower extremities.  The Board also observes that service treatment records showed that the Veteran presented with left lower chest pain in February 1951.  Under the circumstances, the Board believes that a VA medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service, to include due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Further, the certificate of death indicates that the Veteran was an inpatient at Fairview Hospital at the time of his death.  Nevertheless, the claims file does not include any records from this facility.  It would appear that these records may be relevant to the appellant's claim and would assist the VA examiner in providing a medical opinion.  As such, while on remand, the appellant should be given an opportunity to identify the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, to specifically include Fairview Hospital.  Thereafter, the RO should attempt to obtain all identified records.  See 38 C.F.R. § 3.159(c)(1).  

Lastly, the claims file documents that the Veteran received treatment at the VA prior to his death.  However, the most recent records associated with the claims file date from March 2009.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records dated from March 2009 until the Veteran's death in June 2009 .  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from March 2009 until the date of the Veteran's death.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The RO should contact the appellant and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, to specifically include Fairview Hospital.  After securing any necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the appellant that are not already of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After completion of the above and any additional development deemed necessary, the claims file should be sent to an appropriate VA examiner for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to the following:

a)  Whether the Veteran's disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) directly related to service.  

b)  Whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's service-connected disabilities caused or substantially or materially contributed to the Veteran's death.

The examiner should provide a detailed rationale for all opinions expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


